DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered. 

Claim Status
Claims 1-16 and 22-23 are canceled.
Claims 17-20 and 25-26 are withdrawn.
Claims 21, 24 and 27 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP16305243.4, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  This priority document provides no more information over the instantly claimed inventions than does the instant disclosure.  Therefore, for the reasons below that the instant disclosure fails to adequately describe the claims, so too fails the priority document.  Thus, the U.S. effective filing date of the claims under examination above is set at 03/03/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2021 is being considered by the examiner.

Objections Withdrawn
Claim Objections
The objection to claim 27 is withdrawn in view of Applicant’s amendments. 
The objection to claim 21 is withdrawn in view of Applicant’s amendments.    


Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 22-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s cancellation of the claims.

The rejection of claims 22-23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s cancellation of the claims.  

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 21, 24 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Wang (US7084239, published 08/01/2006, previously cited), in view of Harris (US2004/0157307, published 08/12/2004, previously cited), Topalian (US2012/0177669, published 07/12/2012, previously cited), and Guilloux (Journal of Experimental Medicine, Vol. 183, No. 3, Pg. 1173-1183, 1996).
Applicant’s Arguments:  Claims 21-24 and 27 are rejected under 35 U.S.C. § 103 as obvious over Wang ef al. (U.S. Patent No. 7,084,239), in view of Harris ef al. (U.S. Publication No. 2004/0157307), Topalian et al. (U.S. Publication No. 2012/0177669) and Guilloux ef al. (1996). Applicant respectfully asserts that the claimed invention is not 
However, as discussed in the last response, the peptide of Wang et al. is not a PTP (Pioneer Translation Product), i.e. a peptide which is expressed via a noncanonical translation mechanism from a nucleic acid sequence selected from an intron, a 3’ or 5’ untranslated region (UTR), a LncRNA (Long non coding RNA), a miRNA (microRNA) and an intergenic sequence, more particularly a TA-PTP. As acknowledged by the Office Action, neither Wang et al. nor Harris et al. or Topalian et al. teach use of a PTP expressed from an intron. None of them either teaches use of a PTP derived from a 3’ or 5’ untranslated region (UTR), a LncRNA (Long non coding RNA), a miRNA (microRNA) or an intergenic sequence. Applicant also notes that the peptides were not obtained from the nuclear compartment of a tumor cell obtained from the subject to which the vaccine composition is administered (... wherein the PTP and microvesicle both derive from the cancerous tumor of the subject, the first PTP being a tumor-associated Pioneer Translation Product (TA-PTP) obtained from the nuclear compartment of a tumor cell of the subject).

Applicant further notes that one skilled in the art would not have been motivated to proceed as argued in the Office Action. Wolfers et al. (of record) explicitly discourage the skilled person from using an extract of cancer cells or intact cancer cells containing tumor antigens for treating cancer. They indicate that: - “exosome loaded BM-DCs promoted significant growth delay of the autologous tumor (Fig. 3a) and 33% cure rate at the end of the experiment” in contrast with “treatment with dendritic cells alone or saline (0% cure)” 
Applicant also notes that, according to the Office Action, even if unexpected results had been shown, the claims are not commensurate in scope with any such result (too broad) since the claims are not limited to the specific cancer type (sarcoma) or use of specific sequences (PTPs) used, which were all murine, and since “peptide B” provides results that are not more than additive. Applicant respectfully disagrees.
Results provided in the declaration dated April 22, 2021 do confirm that the combination of microvesicles (“TEX") and PTPs advantageously improve the therapeutic effect observed with either PTP alone or microvesicles alone, both for peptides A and B (used as “PTPs’”), even if the effect observed with peptide B is lower than that observed with peptide A. Such an effect would not have been expected on the basis of the cited prior art for the reasons explained above. Applicant, accordingly, respectfully submits that the claimed invention is not obvious over the art.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant first argues that the peptide of Wang is not a PTP that meets the requirements of the claims.  However, Wang need not teach such a peptide because it was provided by Guilloux as previously stated.  Therefore, this argument does not obviate 
As stated in the last action, since Wang teaches their PTP can be taken from clinical isolates and Guilloux teaches their peptide is found in melanoma cells, both can be taken from tumor cells of the subject to be treated.  Thus, it is obvious to use clinical isolates of the two peptides for the reasons of record in the obvious method.  This will lead to predictable results.  With respect to the peptide of Guilloux being isolated from the nuclear compartment of the clinical isolate previously discussed, this is actually an inherent feature of the peptide when isolated from such samples.  Therefore, even though the translation of the peptide of Guilloux may take place in the cytosol as argued by Applicant, it will diffuse into and thus be isolated from the nuclear compartment.  This is evidenced by Wang (FEBS Letter, Vol. 581, No. 17, Pg. 3164-3170, 2007) who teaches that proteins can passively diffuse into the nucleus via the nuclear pore complex (Pg. 2, Paragraph, first).  For proteins to passively diffuse, they can be as large as 60kDa (Pg. 2, Paragraph, first).  This is supported by the passive diffusion of GFP into the nucleus as shown in Figure 1C.  This GFP1 is 28kDa (Pg. 3, Paragraph, final).  The peptides of both Wang and Guilloux, being quite small are much smaller than GFP and so will being found in both the cytoplasm and nuclear compartments when isolated from clinical samples for use in the immunogenic composition of the obvious method.  Thus, this limitation, obtained from the nuclear compartment of a tumor cells of the subject, is met by the obvious method as evidenced by Wang 2007 above.  
Applicant then states they disagree that a multivalent vaccination is an advantage in the obvious method.  They provide no reasoning for their opinion and so it is not found 
Applicant then cites Wolfers as a teaching away of the obvious method.  These arguments are not persuasive as they have nothing to do with the peptide species or composition ingredient species of the obvious method.  Rather, they are merely arguments over different immunogenic ingredients, not claimed or argued as obvious as none are melanoma extracts and so provide no specific teaching away of the inventions made obvious here.  Furthermore, Applicant’s argument contradicts itself.  They state clearly that tumor-derived exosomes do have an anti-cancer effect (Abstract of Wolfers).  These can be extracted from tumor as that is where they originate.  Thus, it is illogical to conclude that cancer extracts cannot be used in anti-cancer immunogenic compositions as argued in the obviousness rejection.  Also, the failed exosome experiments are due to them being controls for different tumor types.  Mesothelioma exosomes did not protect against mammary cancer for example.  Applicant misrepresents the teachings of the reference.  This argument is thus not found persuasive.  Whole cells and necrotic cells are not extracts argued as obvious for use in the method here.  Thus, this argument is not persuasive.  With respect to use of tumor lysate, Wolfers shows no data and so only alleges that this does not work in their model.  Yet, there is no reason that one of ordinary 
Applicant then argues that Wolfers does not motivate one of skill to use the claimed methods.  Wolfers is not cited as a reference to do such.  Thus, this is not a requirement.  As stated above, none of Wolfers teachings are teachings away from the instant invention as they do not pertain to the obvious method species at all.  Furthermore, Wolfers does not test peptide agents alone.  Rather, Wolfers is concerned with in vitro methods that use dendritic cells.  Such cells are found in the human body and so will be available to present the agents of instant claims and the obvious method to T cells, for example.  Therefore, Wolfers only mimics this natural immune response and so cannot teach away from the obvious method.  The prior art does provide use of peptide agents as previously discussed and nothing provided by Applicant’s single unrelated reference provides any teaching away of the same.  It is noted that Wolfers uses with success a Mart-1 peptide to produce an anti-cancer effect by loading it on dendritic cells, again mimicking the natural immune response.  See page 300 at Column 2, Paragraph, first.  Said another 
With respect to Applicant’s assertion of unexpected results, these were not surprising for the reasons of record.  Melanosome addition to the PTP-based vaccine of Wang would provide the clear advantage of increasing the amount of target proteins in the vaccine, effectively increasing the number and types of immune cells activated via said vaccine.  With a more diverse immune cell response, the patient is more likely to experience productive anti-cancer action by the same cells and thus more likely to achieve benefit from the multivalent vaccine made obvious here.  Thus, no surprising results are shown in the affidavit provided.  Said another way, additivity of use of two immunogens would be expected.  More is more.  Synergism would be the only surprising result.  However, not just any peptide provides such effects and so the claims are not commensurate in scope with any such results for the reasons of record.  The claims are not commensurate in scope with any surprising result since the claims are not limited to the specific cancer type (sarcoma) or use of specific sequences (PTPs) used, which were all murine, by Applicant in the experiments discussed.  Therefore, this argument is also not persuasive.  Also, not just any peptide appears to show more than additive results as peptide B provides results that are not more than additive.  This illustrates that the claims are too broad for these experiments to be persuasive in obviating this rejection as discussed above.  
Taken all together, this rejection stands.  It is noted that the peptide of Guilloux activates a CTL which is CD8+.

New Rejections
Claim Rejections - 35 USC § 112
Claims 21, 24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27, on which the other claims above depend, recites ingredients of an immunogenic composition.  These must be PTPs expressed via a noncanonical translation mechanism from a nucleic acid sequence selected from an intron, UTR, LncRNA, miRNA, or intergenic sequence.  Each must have 7-50 amino acids.  Said PTPs must be from a tumor cell and specifically obtainable from the nucleus thereof.  Claim 24 specificies the cancer as melanoma or sarcoma and claim 21 provides added functional requirements of T cell subgroup activation.  These PTPs, in terms of structure in the claims are only given a length range.  No specific sequences are claimed/recited.  To recite each of the genera above in the claim, Applicant must possess each genus.  Therefore, one must examine the specification for the species of each that Applicant discloses.
With respect to species in each genus of PTP above, those that can be used as immunogens against cancers, Applicant presents very few.  Glob-intron-SL8 is taught (Pg. 15) which appears to produce the SL8 epitope (Pg. 22), which can lead to tumor 
Noting that the subject treated by the claimed method can be human and other mammals (Pg. 13), it is clear that Applicant presents no intron sourced PTP that meets all the limitations of the instant claims.  Similarly, there is no UTR encoded PTP taught by sequence that meets the structurally and functional limitations of the claims.  Also, no such lncRNA encoded PTPs are taught either.   The same can be said for those encoded by both miRNAs and intergenic sequences.  Taken together, Applicant teaches no 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  No structures of PTPs of the instant claims were taught.  Based on Table 1 and the sequences discussed above that Applicant states are PTPs, there is no correlation between sequence structure and function as a PTP as the sequences do not share a consensus.  It is abundantly clear that Applicant alone has not satisfied the written description requirement of any genera 
Some teaching of structure can come from the art.  The examiner has presented the work of Guilloux discussed supra which provides a single species of PTP that meets the structural and functional limitations of the claim with respect to intron-encoded sequences.  Yet, one species is not sufficient to represent an entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.”  One of ordinary skill in this art cannot envision any other species that meet the PTP requirement of instant claims other than that of Guilloux barring evidence to the contrary.  They certainly cannot predict functionality of any MHC epitope at leading to a functional anti-cancer response, barring experimental evidence, looking only at a peptide’s sequence.  This is owed to lack of a consensus sequence in such epitopes as discussed above and evidenced by Applicant.  See supra.  

MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species.  Yet, this has not been achieved by Applicant for the reasons above.  
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”).   
For a claim to a genus or that recites a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  No structural correlation with the function of the PTPs of instant claims is provided as discussed above.  
Even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify PTPs as recited with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  
Taken all together, Applicant has not provided adequate written description for the genera of PTPs recited in the instant claims, especially ones from a mammal such as a human.  Thus, all claims above fail the written description requirement and are rejected here.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
long” in claim 27, on which the other claims depend, is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Said another way, neither long nor lncRNA are defined by the specification such that one of ordinary skill in this art is aware of the length of RNAs encompassed by this term such that they are considered long.  There are multiple interpretations as it is a subjective term and so the use long in the claims renders them indefinite.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Michael Allen/Primary Examiner, Art Unit 1642